             Case: 3:18-cv-00882-bbc Document #: 1 Filed: 10/26/18 Page 1 of 8


                                                                                                    liCC HO
                                UNITED STATES DISTRICT COURT                                         •    • HQ
                                WESTERN DISTRICT OF WISCONSIN


SANDRA K. JOHNSTON Ph. D.
and PAUL M. NIGL,

                                 Plaintiffs,


        VS.



CATHY JESS, JON LITSCHER,
EDWARD WALL, MICHAEL MEISNER,
STEVEN SCHUELER, ANDREW WESNER
DAISY CHASE, GARY ANKARLO, RANDALL r
HEPP, WISCONSIN DEPARTMENT OF SAFETY:
AND PROFESSIONAL SERVICES DIVISION OF
LEGAL SERVICES AND COMPLIANCE,
MATTHEW WALLOCH, CODY WAGNER,
WISCONSIN PSYCHOLOGY EXAMINING
BOARD, and DANIEL SCHROEDER, in their
individual capacities.

                                 Defendants.


                                               COMPLAINT



        This is a civil rights action to redress the deprivation, under color of state law, of rights secured

by the Constitution and laws of the United States, and laws of the State of Wisconsin.

                                    I. JURISDICTION AND VENUE

        1.       Jurisdiction of this Court is invoked under the provisions of Sections 1331, 1343(a)(3)

and (a)(4), and 1367(a) of Title 28, and Sections 1983 and 1988 of Title 42 of the United States Code

        2.       The United States District Court for the Western District of Wisconsin is an appropriate

venue under the provisions of Sections 1391(b)(1) and (b)(2) of Title 28 of the United States Code.

                                                 11. PLAINTIFFS

        3.       Plaintiff Paul M Nigl (Nigl) is a citizen of the State of Wisconsin and was at all times

mentioned herein a prisoner in custody of the Wisconsin Department of Corrections (DOC). He is

                                                     1
             Case: 3:18-cv-00882-bbc Document #: 1 Filed: 10/26/18 Page 2 of 8



currently confined at Fox Lake Correctional Institution (FLCI) — located at 10237 Lake Emily Road, Post

Office Box 200, Fox Lake, Wisconsin 53933-0200.

        4.       Plaintiff Sandra K. Johnston Ph. D. (Johnston) is a citizen of the State of Wisconsin and

former employee of DOC at the Division of Adult Institutions (DAI or Central Office). She is currently

located at 1370 Great Plains Dr., Apt. #2, Neenah, Wisconsin 54956.

                                                   DEFENDANTS

        5.       Defendant Cathy Jess (Jess) is a citizen of the State of Wisconsin and employed by DOC

— located at Post Office Box 7925, Madison, Wisconsin 53707. She is the current Secretary of DOC,

responsible for the overall administration and operation of DOC.

        6.       Defendant Jon Litscher (Litscher) is a citizen of the State of Wisconsin and was

employed by DOC — located at Post Office Box 7925, Madison, Wisconsin 53707. At all times mentioned

herein he was Secretary of DOC, responsible for the overall administration and operation of DOC

        7.       Defendant Edward Wall (Wall) is a citizen of the State of Wisconsin -and was employed

by DOC — located at Post Office Box 7925, Madison, Wisconsin 53707. At all times mentioned herein he

was Secretary of DOC, responsible for the overall administration and operation of DOC

        8.       Defendant Michael Meisner (Meisner) is a citizen of the State of Wisconsin and

employed by DOC — located at Post Office Box 7925, Madison, Wisconsin 53707. At all times mentioned

herein he was Warden of Redgranite Correctional Institution (RGCI), responsible for the overall operation

of RGCI, including implementing all DOC policies and directives, as well as all state and federal

legislative and judicial mandates.

        9.       Defendant Steven Schueler (Schueler) is a citizen of the State of Wisconsin and

employed by DOC — located at Post Office Box 7925, Madison, Wisconsin 53707. At all times mentioned

herein he was the Security Director and responsible for security operations within RGCI

        10.      Defendant Andrew Wesner (Wesner) is a citizen of the State of Wisconsin and employed

by DOC — located at Post Office Box 7925, Madison, Wisconsin 53707. At all times mentioned herein he




                                                    2
            Case: 3:18-cv-00882-bbc Document #: 1 Filed: 10/26/18 Page 3 of 8



was the Investigative Captain at RGCI, and was responsible for investigating all disciplinary charges and

crimes within RGO.

        11.      Defendant Daisy Chase (Chase) is a citizen of the State of Wisconsin and employed by

DOC — located at Post Office Box 7925, Madison, Wisconsin 53707. At all times mentioned herein she

was Corrections Unit Supervisor at RGCI and responsible for review and approval, or disapproval, of

recommendations in offender visitor reviews.

        12.      Defendant Gary Ankarlo (Ankarlo) is a citizen of the State of Wisconsin and was

employed by DOC — located at Post Office Box 7925, Madison, Wisconsin 53707. At all times mentioned

herein he was Psychological Director at Central Office and responsible for the immediate supervision of

Johnston.

        13.      Defendant Randall Hepp (Hepp) is a citizen of the State of Wisconsin and employed by

DOC — located at Post Office Box 7925, Madison, Wisconsin 53707. At all times mentioned herein he

was Warden of FLCI and responsible for its overall operation, including implementing all DOC policies

and directives, as well as all state and federal legislative and judicial mandates.

        14.      Defendant Department of Safety and Professional Services Division of Legal Services

and Compliance (DSPS) is an agency of the State of Wisconsin — located at Post Office Box 7190,

Madison, Wisconsin 53707-7190. At all times mentioned herein DSPS was responsible for opening and

investigating the licensing complaints made against Johnston, and for the supervision of its employees.

        15.      Defendant Matthew Walloch (Walloch) is a citizen of the State of Wisconsin and

employed as an investigator for DSPS — located at Post Office Box 7190, Madison, Wisconsin 53707-

7190. At all times mentioned herein he was responsible for the investigation of the licensing complaints

made against Johnston.

        16.      Defendant Cody Wagner (Wagner) is a citizen of the State of Wisconsin and employed as

attorney for DSPS — located at Post Office Box 7190, Madison, Wisconsin 53707-7190. At all times

mentioned herein he was responsible for drafting the Stipulation In The Matter of Disciplinary

Proceedings against Sandra K. Johnston Ph.D.

                                                       3
           Case: 3:18-cv-00882-bbc Document #: 1 Filed: 10/26/18 Page 4 of 8



        17.      Defendant Wisconsin Psychology Examining Board (Board) is an agency of the State of

Wisconsin — located at Post Office Box 8366, Madison, Wisconsin 53708-8366: At all times mentioned

herein Board was responsible for adopting the Stipulation and for the supervision of Wagner.

        18.      Defendant Daniel Schroeder (Schroeder) is a citizen of the State of Wisconsin and

employed by Board — located at Post Office Box 8366, Madison, Wisconsin 53708-8366. At all times

mentioned herein he was responsible for adopting the Stipulation.

        19.      Defendants are sued in their individual capacities. At all times mentioned herein each

defendant acted in concert — under the color of state law — with willful, wanton, reckless, negligent, and

intentional disregard for plaintiffs' state and constitutional rights.

                                                       IV. FACTS

        20.      From March 29, 2001 to September 30, 2015, Nigl was confined at Waupun Correctional

Institution (WCI). From September 30, 2015 to June 27, 2018, he was confined at RGCI. On June 27,

2018, he was transferred to FLCI.

        21.      From April 22, 2013 to January 10, 2015, Johnston was employed as a clinical

psychologist in the Psychological Services Unit at WCI, where she met Nigl.

        22.      On January 10, 2015, Johnston separated from DOC employment at WCI and began

employment with the Department of Health and Human Services (DFIHS) at the Wisconsin Resource

Center— which is not a DOC facility.

        23.      On January 12, 2015, Nigl sought Johnston's personal information from his brother, Scott

Nigl. On that date, she was no longer .a DOC employee.

        24.      Nigl subsequently contacted Johnston through written correspondence with the intent to

associate with her for the exercise of shared religious beliefs and an intimate relationship. He then began

to contact her on a regular basis via telephone, emails, and continued written correspondence, as

permitted by DOC.

        25.      On July 12, 2015, Johnston was rehired by DOC at Central Office in Madison,

Wisconsin.

                                                        4
               Case: 3:18-cv-00882-bbc Document #: 1 Filed: 10/26/18 Page 5 of 8



          26.      On July 13, 2015, Johnston attempted to submit a "fraternization policy exception

 request" (DOC-2270) to Ankarlo in order to be allowed to associate with Nigl without committing a

 violation of Executive Directive 16.

          27.      On July 13, 2015, Ankarlo refused to process the DOC-2270 and forward it to the

 appointing authority as required by Executive Directive 16.

          28.      On September 30, 2015, Nigl was transferred to RGC1.

          29.      On October 23, 2015, Wesner placed Nigl in temporary lockup (TLU) pending

 investigation.

          30:      On October 26, 2015, Johnston was placed on administrative leave by Jess pending an

 internal investigation.

          31       On October 29, 2015, Johnston's employment was terminated due to an alleged violation

 of Executive Directive 16.

          32.      In November 2015, Johnston submitted form DOC-21AA applying for placement on

 Nigl's approved visitors' list.

          33.      In November 2015, RGCI social worker Joli Grenier — who is not a named defendant in

 this action — informed Nigl that she was recommending denial of DOC-21AA.

          34.      In November 2015, Nigl sent correspondence to Chase requesting review and approval of

 DOC-21AA.

          35.      On November 30, 2015, Chase filed a false and unjustified conduct report (#2733013)

' against Nigl.

          36.      On December 18, 2015, Wesner filed a false and unjustified conduct report (#2733030)

 against Nigl.

          37.      Schueler reviewed and approved the dispositions of the conduct reports

          38       Nigl contacted both Meisner and Hepp requesting that they act unilaterally, in accordance

 with Wisconsin Administrative Code § DOC 303.89 to correct the dispOsitions. Both were unwilling to

 provide relief.

                                                      5
             Case: 3:18-cv-00882-bbc Document #: 1 Filed: 10/26/18 Page 6 of 8



          39.     In October 2016, Nigl contacted Wall informing him of Meisner's failure to correct the

  dispositions. Wall ignored Nigl's correspondence.

          40.     In 2015, 2016, and 2017, Meisner filed three false and unjustified professional licensing

  complaints against Johnston with DSPS.

          41.     Walloch investigated the licensing complaints. Walloch failed to disclose to Johnston that

  she was entitled to appear with an advocate to assist her during the initial interview; refused to allow her

  an in camera inspection of any evidence regarding the matter at the initial interview; mischaracterized

, statements made by her; and, used intimidation and coercion to force her into agreeing to a stipulation that

  was injurious to her.

          42.     On August 12, 2016, Wagner recommended Board adopt a stipulation and issue a final

  decision and order.

          43.     On August 25, 2016, Schroeder filed a Final Decision and Order, with the attached

  Stipulation, and presented it to Board and DSPS for their review and approval.

          44.     On August 25, 2016, Board and DSPS subsequently agreed to, approved of, and adopted

  the terms and conditions set forth within the Final Decision and Order.

          45.     On August 25, 2016, in accordance with the Final Decision and Order, Johnston's license

  to practice psychology in the State of Wisconsin was suspended for one year.

          46.      Johnston filed a professional licensing complaint against Ankarlo with DSPS with an

  attached statement in which she detailed his unprofessional conduct creating a hostile work environment

  and sexual harassment of her. Johnston gave several examples of his behavior including "from the first

- day of [their] professional relationship [he] took an unusually personal interest in [herd" "his overt

  attempts to control [her] and date [her]," and "he stopped [her] and hugged [her]" in addition to other

  unwanted and unrequited sexual advances causing her to be "uncomfortable at times."

                    EXHAUSTION OF AVAILABLE ADMINISTRATIVE REMEDIES

          47.     As Johnston is a non-prisoner, there are no administrative remedies available to the

  exhaustion requirements. Nigl, however is a prisoner and brings this civil rights action for retaliation, not

                                                       6
           Case: 3:18-cv-00882-bbc Document #: 1 Filed: 10/26/18 Page 7 of 8



discrimination. Accordingly, he was not required to file an inmate complaint relating to the alleged

retaliation.

         48.    Johnston served a notice of injury and claim upon the Attorney General.

                                               VI. LEGAL CLAIMS

         49.    Plaintiffs reallege and incorporate paragraphs 1-48 by reference as if fully set forth

herein

         50.    Defendant's actions against Johnston and Nigl constituted, by definition, retaliation for

exercising their protected right to freedom of association under the Constitution of the United States

         51.    Defendant's actions against Johnston created a hostile work environment, constituted

sexual harassment, and she was wrongfully terminated for exercising her protected right to freedom of

association, and privacy under the Constitution and laws of the United States.

         52.    Defendant's actions against Johnston constituted negligent and intentional infliction of

emotional distress, and defamation in violation of the laws of the State of Wisconsin.

         53.    As a direct result of the actions of defendants, Johnston suffered significant harm,

including but not limited to, irreparable injury to her career and professional reputation; loss of income,

wages, and benefits; emotional pain and distress; anxiety and depression; and, public humiliation.

         54.    As a direct result of the actions of defendants, Nigl suffered significant harm, including

but not limited to, loss of general liberty and privileges; loss of wages emotional pain and distress;

anxiety and depression; and, public humiliation.

         55     Plaintiffs have no plain, adequate, or complete remedy at law to redress the wrongs

described herein. Plaintiffs have been irreparably injured by the conduct of the defendants.

                                           VII. PRAYER FOR RELIEF

         WHEREFORE, Johnston and Nigl pray that this Court enter judgment:

         56..   Grant Johnston and Nigl a declaration that the acts and omissions described herein

violated their rights under the Constitution and laws of the United States, and the State of Wisconsin.



                                                     7
           Case: 3:18-cv-00882-bbc Document #: 1 Filed: 10/26/18 Page 8 of 8



         57.     Granting Johnston and Nigl compensatory damages — the amount to be determined by the

jury — against each defendant, jointly and severally.

        58.      Grant Johnston and Nigl punitive damages — the amount to be determined by the jury —

against each defendant, jointly and severally.

        59.      Grant Johnston back and front pay in lieu of reinstatement.

        60.      Grant Johnston and Nigl recovery of all costs pertaining to this suit, and

        61.      Grant any additional relief this Court deems just, proper and equitable.

                                                 VIII. JURY DEMAND

        62.      Johnston and Nigl reallege and incorporate paragraphs 1-61 by reference as if fully set

forth herein.

        63.      Johnston and Nigl demand a jury trial on all issues deemed as such.

                                                 IX. VERIFICATION

        64.      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my personal knowledge and as to the facts that I do not have personal

knowledge, 1 presume them to be true.

        Dated this leitay of October, 2018.

Respectfully submitted,



                fin /Di                                                , , 974,..#7,N ;a • D.
Paul M. Nigl, #280834                                              Sandra K. Johuston Ph. D.
Fox Lake Correctional Inst.                                        1370 Great Prains Dr., Apt. #2
W10237 Lake Emily Road                                             Neenah, W1 54956
Post Office Box 200                                                (920) 505-0513
Fox Lake, WI 53933-0200                                            iolinssk777(Drsinail.com

Pro se for Plaintiff                                               Pro se for Plaintiff




                                                        8
